Title: To Thomas Jefferson from Edmond Charles Genet, 14 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 14. 9bre. 1793. l’an 2e. de la R.

Etant accablé d’affaires au moment ou J’ai eu l’honneur de vous éxpédier le decret de la Convention nationale du 26. mars dernier, Il m’a
 
été impossible d’en revoir la copie ainsi que celle de la note qui l’accompagnoit. Je vous suis obligé de m’avoir renvoyé ces pièces, J’ai verifié et rectifié les fautes qui vous ont frappé et Je m’empresse de vous les faire repasser sous ce pli. J’ai cru devoir y Joindre la Copie d’une lettre circulaire que Je viens d’écrire aux Consuls de la Republique pour leur donner Connoissance des nouvelles dispositions de la Convention nationale relativement au Commerce des Etats unis et aux devoirs qu’elles leur imposent.
Ce Decret, Monsieur, presente aux americains des avantages inappréciables: ils peuvent d’après cette loi porter dans nos colonies une cargaison des produits de leur peche de leurs salaisons ou de leur agriculture, acheter des denrées coloniales avec le produit de cette cargaison et completter leur chargement au moyen du fret qui est en ce moment très abondant et très cher dans toutes nos îles, Se rendre avec ce chargement en france et faire leur retour dans les etats-unis avec des marchandises françoises. Je ne crois pas qu’il y ait de Speculation qui puisse être plus lucrative pour eux. Cette loi vous accorde en outre une faveur que l’arret de 1784 vous refusait; c’est celle De pouvoir porter Directement dans les etats-unis une quantité de Sucre et de cafe Suffisante pour votre consommation; cette quantité a été evaluée par le comité de commerce De la convention nationale au cinquantieme du tonnage pour le café et au dixième pour le Sucre.
Tous ces avantages qu’on paroit même disposé à accroitre Si on obtient des etats-unis une juste reciprocité en faveur du commerce francais me paroissent bien propres à exciter toute la Sollicitude du gouvernement fedéral Sur le Sort de nos colonies. Je vous prie de mettre le plutot possible Sous les yeux de Monsieur le president le decret et la note cy jointes et d’obtenir le plus promptement possible Sa decision soit sur la garantie que j’ai deja reclamée pour nos colonies Soit Sur le mode de négociation du nouveau pacte que je Suis chargé de proposer aux etats-unis et qui ne feroit qu’une seule famille de nos deux nations.
